In re Jackie Keeter















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-097-CR

IN RE JACKIE RUSSELL KEETER

 

 Original Proceeding
                                                                                                                

OPINION ON REHEARING
                                                                                                                

      By opinion and judgment dated June 25, 2003, this Court conditionally granted Jackie Russell
Keeter’s petition for a writ of mandamus compelling Respondent, the Honorable James E.
Morgan, Judge of the 220th District Court of Hamilton County, to rule on his motion for a bench
warrant so that Keeter can make an appeal bond following the reversal of his conviction. 
Respondent has requested that the Court reconsider its ruling because of an underlying factual
dispute.
      To obtain mandamus relief, a petitioner must establish that: (1) “the act sought to be
compelled is purely ‘ministerial’”; and (2) “he has no other adequate legal remedy.”  State ex rel.
Rosenthal v. Poe, 98 S.W.3d 194, 198 (Tex. Crim. App. 2003) (orig. proceeding) (quoting State
ex rel. Hill v. Ct. of Apps. for the 5th Dist., 34 S.W.3d 924, 927 (Tex. Crim. App. 2001) (orig.
proceeding)).  An act is not “purely ministerial” if the relevant facts are disputed.  Hill, 34
S.W.3d at 927-28 & n. 4 (citing State ex rel. Wade v. Mays, 689 S.W.2d 893, 898-900 (Tex.
Crim. App. 1985) (orig. proceeding)).
      The parties dispute whether Keeter has presented any sureties to Respondent for his approval. 
Because of this factual dispute, Keeter is not entitled to the relief sought.  Id.
      Accordingly, we grant Respondent’s motion for rehearing and deny the petition.
 
                                                                   REX D. DAVIS
                                                                   Chief Justice

Before Chief Justice Davis
      Justice Vance and
      Justice Gray
Rehearing granted, petition denied
Opinion delivered and filed August 4, 2003
Publish
[CR25]